                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UPMC PRESBYTERIAN                           )       CASE NO. 1:19CV158
 SHADYSIDE                                   )
                                             )
                          PLAINTIFF,         )       JUDGE SARA LIOI
                                             )
 v.                                          )
                                             )       MEMORANDUM OPINION
                                             )       AND ORDER
                                             )
 FLEET OWNERS INSURANCE                      )
 FUND, et al.,                               )
                                             )
                         DEFENDANTS.         )


           Before the Court are the separate but related motions of plaintiff UPMC Presbyterian

Shadyside (“UPMC”) and defendant Fleet Owners Insurance Fund (“Fleet”) to consolidate this

instant action (“UPMC lawsuit”) with another action pending before this Court: McHugh v. Trinity

Health Systems, No. 1:17-cv-1413 (“McHugh lawsuit”). (Doc. No. 11 [“UPMC Mot.”]; Doc. No.

24 [“Fleet Mot.”].) For the reasons discussed herein the motions to consolidate the UPMC lawsuit

with the McHugh lawsuit are GRANTED.

      I.      BACKGROUND

           McHugh Lawsuit

           On July 5, 2017, Fleet Owners Insurance Fund (“the Fund”) and Sharon and Charles

McHugh (“McHugh plaintiffs”) filed the McHugh lawsuit in federal court. It is undisputed that the

Fund is a nonprofit Taft-Hartley multiemployer health and welfare insurance fund formed by

Teamsters Local 964 (“the Union”) and participating employers with collective bargaining

agreements. Charles McHugh belongs to the Union and his wife is Sharon McHugh.
        The McHugh plaintiffs sued the Fund’s administrator, Medical Mutual Services, LLC

(“MMS”), and various medical services providers—including UPMC—who had provided more

than $1,200,000 in medical services to Sharon McHugh. The McHugh plaintiffs alleged that the

defendant medical service providers were fiduciaries, pursuant to the Employee Retirement

Income Security Act (“ERISA”), and that they breached their duty to the Fund and, by extension,

the McHughs. Each medical service provider moved to dismiss the claims against it under Federal

Rule of Civil Procedure 12(b)(6), each asserting that the medical service provider did not qualify

as fiduciaries under ERISA. MMS also moved for partial judgment of the pleadings, under Rule

12(c), requesting that the Court dismiss the state law claims against it as preempted under ERISA.

        On June 25, 2018, the magistrate judge issued a report and recommendation (“R&R”),

recommending that the Court dismiss all claims against the medical services providers—including

UPMC—and all state law claims against MMS. After overruling the McHugh plaintiffs’

objections, the Court entered an order adopting the R&R, leaving only Count 1 (breach of fiduciary

duty under ERISA) against MMS. Thus, the remaining issue in the McHugh case is whether Fleet

owes UPMC more money for Sharon McHugh’s medical care, or whether Fleet does not owe more

money because MMS should have more properly vetted the allegedly improper claims and bills.

        UPMC Lawsuit
        On January 22, 2019, UPMC sued the Fund and two of its trustees, 1 seeking payment for

medical services rendered by UPMC to Sharon McHugh and another unnamed patient (“Patient

2”). (Doc. No. 1. [“Compl.”] ¶¶ 86–87, 97–98.) In its complaint, UPMC asserts claims against the

Fund for (1) benefits covered under ERISA, (2) breach of ERISA fiduciary duties, (3) failure to

disclose plan documents, (4) breach of contract, (5) conversion, and (6) unjust enrichment. The


1
 For purposes herein, the Court shall refer to both the Fund singularly, and collectively with the trustees, as the
“Fund.”

                                                        2
McHughs are not parties to the UPMC lawsuit. Patient 2 is not a party in the McHugh lawsuit.

Like the McHugh lawsuit, the ultimate question in the UPMC lawsuit is whether Fleet owes UPMC

more money for Sharon McHugh’s medical treatment.

         The case was assigned to the docket of the Honorable Dan Polster. On February 20, 2019,

Judge Polster entered an order consenting to the transfer of the UPMC lawsuit to the docket of the

undersigned as a related case, in accordance with LR 3.1(b)(3). (Doc. No. 12.) On February 12,

2019, UPMC filed its motion to consolidate the UPMC lawsuit with the McHugh lawsuit. On May

17, 2019, with leave of Court, Fleet filed its own motion in support of consolidation. This matter

is now ripe for the Court’s review.

   II.      STANDARD OF REVIEW

         Rule 42(a)(2) provides that the Court may consolidate actions involving “a common

question of law or fact[.]” Fed. R. Civ. P. 42(a)(2); see Cantrell v. GAF Corp., 999 F.2d 1007,

1010–11 (6th Cir. 1993). The objective of consolidation is to administer the Court’s business

economically and expeditiously while ensuring justice for the parties. Advey v. Celotex Corp., 962

F.2d 1177, 1180 (6th Cir. 1992). Consolidation of separate actions does not merge the independent

actions into one suit. Id. The party seeking consolidation bears the burden of demonstrating the

commonality of law, facts, or both in cases sought to be combined. Young v. Hamric, No. 07-

12368, 2008 WL 2338606, at *4 (E.D. Mich. June 4, 2008). Once the threshold requirement of

establishing a common question of law or facts is met, the decision to consolidate rests in the sound

discretion of the district court. Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965). The Court

weighs the interests of judicial economy against the potential for new delays, expense, confusion,

or prejudice. Banacki v. OneWest Bank, FSB, 276 F.R.D. 567, 571 (E.D. Mich. 2011).




                                                 3
           In exercising its broad discretion, the trial court must consider whether the risks of

prejudice and confusion are overborne by the risk of inconsistent adjudications of common factual

and legal issues, the burden on the parties, the burden on witnesses and available judicial resources

posed by multiple lawsuits, the length of time required to conclude multiple suits, and the relative

expense to all concerned of a single trial versus multiple trials. Cantrell, 999 F.2d at 1011.

    III.      ANALYSIS

           The Court finds that UPMC and Fleet have met their burden of demonstrating that

consolidation would be appropriate here. The factual impetus for both actions is the same: Sharon

McHugh’s incurrence of substantial medical expenses. And, as UPMC correctly identifies: “Each

case may be resolved by answering the same question—was Fleet obligated to fund payments for

the medical care provided to Sharon McHugh at [UPMC]?” (UPMC Mot. at 131.2) The Court finds

that consolidation will conserve judicial resources and reduce the burden on the parties, the Court,

and (potentially) a jury. Consolidation will prevent against any potential inconsistent adjudications

as to Fleet’s ultimate liability to UPMC for Sharon McHugh’s remaining medical bills.

           Moreover, while MMS is only a party in the McHugh lawsuit, MMS’s role as the Fund’s

administrator has a significant role in the UPMC lawsuit and the scope of discovery in each action

will overlap significantly. Additionally, while the cases have been pending in this Court for

different periods of time, both lawsuits are still in the early stages of discovery and case

management and trial order dates and deadlines have not yet been set in the McHugh case.




2
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.

                                                       4
   IV.      CONCLUSION

         For the reasons set forth herein, the Court concludes that its discretion is better exercised

by granting consolidation. UPMC’s and Fleet’s motions for consolidation are GRANTED.

         IT IS SO ORDERED.

 Dated: June 18, 2019
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                   5
